Citation Nr: 1541773	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of injury to lumbar spine with degenerative disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for gout, claimed as secondary to hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

4.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension. 

5.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for cerebrovascular accident (CVA) with right hemiparesis, claimed as secondary to hypertension.

6.  Entitlement to service connection for hypertensive headaches (claimed as migraines).
REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1983.  The Veteran had additional Army National Guard/Reserves service from February 1988 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In November 2014 the Veteran filed a Notice of Disagreement (NOD) concerning the denial of his claims for hypertension, CVA with right hemiparesis, and hypertensive headaches.  The Agency of Original Jurisdiction (AOJ) has not provided the Veteran with a statement of the case (SOC) for these issues.  Under these circumstances, the Board must remand, rather than refer, the claims back to the AOJ to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Additional development is required prior to adjudicating the Veteran's claims on appeal.

Records 

At the outset, the Board notes that an August 2000 letter indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  Although it is unclear whether the Veteran receives these benefits based on a service-connected disability, because the issue of unemployability is before the Board, it is highly likely that these records are relevant.  Therefore, on remand, the AOJ must obtain any available SSA records for the Veteran and associate them with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.

The AOJ must verify the Veteran's periods of active and inactive duty for training (ACDUTRA and INACDUTRA).

Increased Rating - Lumbar Spine

The Veteran was most recently afforded a VA examination for his lumbar spine disability in September 2013.

The Veteran's attorney submitted correspondence in July 2015 in which she requested that the claim be remanded to the AOJ for a more current examination to determine the extent to which back pain and spasms affect the Veteran's ability to function on a daily basis and to further consider the manner in which his back condition affects his ability to work.  To this point, the attorney submitted VA treatment records from November and December 2013 in which the Veteran was seen in the emergency room due to intense muscle spasms.  

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his lumbar spine disability.

Service Connection - Gout

The Veteran contends that service connection is warranted for gout as a foot injury during active duty in 1983 later caused him to develop gout in 1994.

Service treatment records show an enlistment examination in August 1977 with a notation of pes planus for the clinical evaluation of the feet.  The Veteran complained of a sore right foot in May 1983 and was diagnosed with tendonitis.  Enlistment examination in November 1987 for Reserve service was normal for the clinical evaluation of the feet.  The Veteran was issued physical profiles in September and December 1997 for "an inflammation of the muscles that move the foot and toes" and Achilles tendonitis, respectively.  A March 1999 memorandum noted that the Veteran had gout.  A treatment record on September 14, 1999, showed a diagnosis of gout.

The Veteran was afforded a VA examination in September 2013 in which a diagnosis of gout was noted from 1994.  The Veteran reported that he had a foot problem with injury in 1983 then developed gout in 1994.  The examiner opined that there was a less than 50 percent probability that gout was what incurred during the injury in 1983.  The rationale provided was that the Veteran did not develop gout until 1994, and the injury in 1983 had no relationship to his gout.

The Veteran's attorney submitted an Internet article in July 2015 that she claims suggests the possibility that the Veteran's right foot condition during service may have been an initial episode of gout which was misidentified as tendonitis.  She requested that the case be remanded to obtain an addendum opinion.

Based on review of the evidence of record, the Board finds that the September 2013 VA opinion is inadequate for adjudication purposes.  Namely, the opinion is conclusory and does not provide sufficient rationale as to why the injury in 1983 had no relationship to the gout.  Moreover, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

TDIU

Any decision with respect to the increased rating claim for the Veteran's lumbar spine disorder may affect his claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating for the Veteran's spine claim could significantly change the adjudication of the TDIU issue, as such a determination would increase the overall combined disability percentage and because the Veteran contends that his back disability renders him unable to secure substantially gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Manlicon Issues

As explained in the introduction, the AOJ has not yet issued an SOC addressing the Veteran's claims for hypertension, CVA with right hemiparesis, and hypertensive headaches.  Thus, the Board must remand these issues for the AOJ to issue an SOC and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the service are required.  Efforts to verify such service should be documented in the claims file.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

3.  Obtain the Veteran's Social Security Administration (SSA) disability records.

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of injury to lumbar spine with degenerative disc disease.  The electronic claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including range of motion testing, should be accomplished, and all clinical findings should be reported.

The examiner should identify the existence, and frequency or extent, as appropriate, of all orthopedic and neurological symptoms associated with the Veteran's residuals of injury to lumbar spine with degenerative disc disease. 

On range of motion testing, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner must interview the Veteran as to his education, training, and work history and must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks.  

An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

5.  Return the record to the September 2013 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's gout.  If the September 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

The VA examiner is requested to specifically address the following:  whether it is as least as likely as not (50 percent probability or more) that gout was incurred in or aggravated during any period of active duty service.  If not, the examiner must address whether it is at least as likely as not that any diagnosed gout was incurred or aggravated during any period of ACDUTRA.  If not, the examiner must determine whether it is at least as likely as not that any residuals of a foot injury were incurred or aggravated during a period of ACDUTRA or INACDUTRA.

Review of the entire file is required; however, attention is invited to the Veteran's competent lay statements; service treatment records showing treatment for the feet; the July 2015 submission of the University of Maryland Medical Center article titled Gout (VBMS, document labeled Correspondence, receipt date July 7, 2015, page 25).

6.  After the above and any other appropriate development has been completed, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.

7.  In response to the Veteran's November 2014 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105, in order to furnish the Veteran and his attorney a fully responsive SOC relating to the issues of entitlement to service connection for hypertension, CVA with right hemiparesis, and hypertensive headaches.  Only if the Veteran perfects a timely appeal, and after any necessary development has been completed, should these matters be certified and returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



